Citation Nr: 0723517	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depressive disorder. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In March 2005 and 
July 2006, the Board remanded for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current depressive disorder is related to military service. 


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2002, March 
2005, and July 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in the July 2006 letter.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The veteran essentially contends that he has a current 
depressive disorder related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran currently has depressive disorder as noted by 
multiple VA treatment records and examination reports.  

The veteran reported that he started having problems with 
nervousness and anxiety while on active duty.  He has 
repeatedly indicated that he was "written up" on various 
occasions during service and that he received an Article 15.  
The veteran contends that his poor performance during service 
was due to his nervous problems. 
The veteran reported that he had problems with nervousness 
during service and that he has continued to have these 
problems since discharge from service. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to the problems he experienced during service. Layno; 
38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Service medical records show that in January 1976, the 
veteran was seen for complaints of a "nervous problem" and 
indicated that he wanted to see a psychiatrist.  A 
psychiatric consult was apparently ordered, but there is no 
indication in the service medical records that this was ever 
accomplished.  On examination for discharge, also in January 
1976, the veteran's psychiatric system was reported as normal 
on clinical evaluation and no defects or diagnoses were 
noted.

Post service records reflect frequent treatment for 
psychiatric disability beginning several years after service 
discharge.  A December 1996 VA hospital admission report 
notes the veteran was an inconsistent historian and exhibited 
a "dramatic and clustered component to his behavior," 
especially suicidal gestures.  VA afforded the veteran 
examinations to determine the etiology of his current 
disorder.  In August 2005 upon examination of the veteran and 
the claims folder, the examiner noted a psychiatric diagnosis 
of depressive disorder, not otherwise specified.  The 
examiner added that the information provided by the veteran 
suggested it was more likely than not that his depression 
began in service.  

Pursuant to the Board's July 2006 remand finding that the 
August 2005 VA examiner failed to provided any basis 
including citation to objective evidence in the claims 
folder, the veteran was afforded another examination in 
August 2006 for which the claims folder was reviewed prior to 
the examination.  Upon examination of the veteran, the 
examiner noted a diagnosis of depressive disorder, no other 
symptoms.  It was pointed out that the veteran was not 
entirely consistent in reciting his medical history.  He 
first indicated that his suicidal ideation began when he 
first got out of service.  Later, he indicated that his first 
suicidal ideation began after an incident in service.  
Statements regarding his marital and employment history were 
also contradictory.  In referring to the claims folder, the 
examiner pointed out that a 1976 note showed the veteran's 
complaints of some kind of psychiatric problem and request to 
have an appointment with a psychiatrist; however, he did not 
see any notes indicating that an evaluation had been done 
subsequently.  The examiner further noted there was no 
specific information suggesting that the veteran had a 
history of depression in the military and that he knew of no 
way of establishing that the veteran did, in fact, have a 
depressive disorder during service without resorting to 
speculation.  

Based upon the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
was noted to have nervous problems in service, there is no 
competent medical evidence that he had a depressive disorder 
in service.  The examination at service discharge was 
negative for a psychiatric disorder.  Also, the August 2006 
VA examiner noted that he had no way of establishing whether 
the veteran had a depressive disorder during service without 
resorting to speculation.  Indeed, the first documented post-
service evidence of a depressive disorder was not until 
December 1996.  This is nearly 20 years after service 
discharge and in the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

As outlined above, there are two different opinions as to the 
etiology of the veteran's current disorder.  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

In this case, the Board previously found that the August 2005 
VA examination report was inadequate as the examiner failed 
to provide any basis other than the veteran's own statements 
during the examination.  Although the examiner indicated that 
he had reviewed the claims folder, he did not cite to 
objective evidence in the claims folder.  On the other hand, 
the August 2006 VA examination report, ordered due to the 
deficiencies of the August 2005 report, cited to evidence in 
the claims folder in its findings and also provided adequate 
reasons and bases for its findings.  The August 2005 opinion 
is based on the veteran's statements and self-reported 
history.  The August 2006 report and other evidence in the 
claims folder reflect that the veteran is not an accurate 
historian.  Therefore, the Board finds that the August 2006 
VA examination report finding that it could not establish 
whether the veteran had a depressive disorder during service 
without resorting to speculation, is more probative than the 
August 2005 examination report.  In light of that opinion, 
the Board finds that without competent medical evidence that 
the veteran had a depressive disorder during service, it 
follows that it cannot be concluded that current depressive 
disorder is related to service without resort to speculation.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Therefore, service connection for a depressive order 
is not warranted.   

In sum, the preponderance of the evidence is against finding 
that the veteran's depressive disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depressive disorder is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


